   Case 2:11-cr-00666-ES Document 35 Filed 03/29/21 Page 1 of 2 PageID: 119
PROB 12A
(7/93)

                                United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Sharif Hall                                                       Cr.: 11-00666-001
                                                                                     PACTS #: 61171

Name of Sentencing Judicial Officer:    THE HONORABLE ESTHER SALAS
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 01/31/2012

Original Offense:   18 U.S.C. § 922(g)(1) Felon in Possession of a Firearm

Original Sentence: 100 months imprisonment, 24 months supervised release

Special Conditions: Special Assessment, Mental Health Treatment

Type of Supervision: Supervised Release                       Date Supervision Commenced: 05/07/2020

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   The offender has violated the special supervision condition which states 'You
                      must undergo treatment in a mental health program approved by the U.S.
                      Probation Office until discharged by the Court. As necessary, said
                      treatment may also encompass treatment for gambling, domestic violence
                      and/or anger management as approved by the U.S. Probation Office, until
                      discharged by the Court. The U.S. Probation Office will supervise your
                      compliance with this condition.'
                      Mr. Hall missed his scheduled treatment appointment on March 26, 2021.
  2                   The offender has violated the special supervision condition which states:
                      ‘ALCOHOL/DRUG TESTING AND TREATMENT; You shall refrain
                      from the illegal possession and use of drugs, including prescription
                      medication not prescribed in your name, and the use of alcohol, and shall
                      submit to urinalysis or other forms of testing to ensure compliance. It is
                      further ordered that you shall submit to evaluation and treatment, on an
                      outpatient or inpatient basis as approved by the U.S. Probation Office. You
                      shall abide by the rules of any program and shall remain in treatment until
                      satisfactorily discharged by the Court. You shall alert all medical
                      professionals of any prior substance abuse history, including any prior
                      history of prescription drug abuse. The Probation Officer shall supervise
                      your compliance with this condition.’

                      On March 19, 2021, Mr. Hall tested positive for marijuana use. The specimen was
                      sent to the laboratory for further testing.
       Case 2:11-cr-00666-ES Document 35 Filed 03/29/21 Page 2 of 2 PageID: 120
                                                                                            Prob 12A – page 2
                                                                                                   Sharif Hall



U.S. Probation Officer Action:
To address the issues of non-compliance noted above, the undersigned participated in a conference call
with both Mr. Hall and the treatment provider. Mr. Hall reported he was having transportation issues which
caused him to miss his treatment appointment, due to his car being towed on March 18, 2021. He was
advised, he is to contact the undersigned to report all issues and concerns prior to not showing up to a
scheduled treatment appointment. The undersigned verbally reprimanded him for using marijuana and
discussed healthier coping skills and tools. Our office will continue to monitor his substance use and overall
compliance. If any other issues arise, the Court will be notified immediately.


                                                           Respectfully submitted,

                                                           SUSAN M. SMALLEY, Chief
                                                           U.S. Probation Officer
                                                                   Julie Chowdhury
                                                            By:    JULIE CHOWDHURY
                                                                   U.S. Probation Officer

/ jc

APPROVED:



Suzanne Golda-Martinez                         3/29/2021
SUZANNE GOLDA-MARTINEZ                              Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

x No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)

   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other: Status Conference Scheduled for ______________



                                                                   Signature of Judicial Officer
                                                                  Hon. Esther Salas, U.S.D.J.

                                                                         3/29/2021
                                                                               Date
